Citation Nr: 0326488	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  91-14 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
undifferentiated type, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from June 1977 to 
November 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In July 1991, March 1994 and February 1998, the 
Board remanded the veteran's claim to the RO for further 
evidentiary development.


REMAND

During the pendency of the appellant's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).  But see Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, ___F.3d___, No. 02-7007 (Fed. 
Cir. Sept. 22, 2003) (holding that the regulation codified at 
38. C.F.R.§ 3.159(b)(1) is invalid because it imposes an 
arbitrary new deadline that does not represent a reasonable 
exercise of VA's authority). 

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board has determined that 
the additional evidentiary development is needed prior to 
final appellate consideration of his claim.  The March 1994 
Board remand requested, in part, that the RO obtain records 
considered by the Social Security Administration (SSA) in any 
claim for benefits made by the veteran.  Some records were 
received, including a May 1983 letter from the SSA to a 
physician indicating that a hearing was scheduled in the 
veteran's claim in June 1983.  However, the disposition of 
that hearing and the veteran's claim for benefits is unclear.  
The Board believes another effort should be made to obtain a 
copy of the administrative decision in the veteran's claim 
for SSA disability benefits.

Further, the record reveals that during the course of his 
appeal, VA repeatedly hospitalized the veteran for treatment 
of his service-connected schizophrenia, most recently in July 
and August 1996, according to the claims file.  But no effort 
has been made to request additional treatment records from 
the San Juan, Puerto Rico, VA Medical Center, or any other 
medical facility.  In light of the apparent chronic nature of 
the veteran's psychiatric disability and the length of time 
since treatment records were last requested, the Board 
believes further effort should be made to obtain the 
veteran's most current treatment records.

In addition, VA last examined the veteran in October 1996.  
However, during the course of this claim and appeal, 
substantive changes were made by regulatory amendment to the 
schedular criteria for evaluating mental disorders, as set 
forth in 38 C.F.R. §§ 4.125-132 (2003).  See 61 Fed. Reg. 
52,695-52,702 (1996).  These changes became effective on 
November 7, 1996.  See 38 C.F.R. § 4.130 (2001).  The changes 
included redesignation of section 4.132 as section 4.130, and 
the revision of the newly redesignated section 4.130.  Also, 
the general rating formula for mental disorders was replaced 
with different criteria.  And, in some instances, the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which replaced DSM-III-R.  

The February 1998 Board remand requested that the veteran 
undergo a new VA examination in light of the change in rating 
criteria that became effective November 7, 1996.  But, 
according to a June 2002 record in the file, the VA 
examination could not be performed because the VA medical 
facility received notice that the veteran was incarcerated at 
the Federal Prison in Guaynabo and unable to attend the 
appointment.  However, it does not appear that any further 
effort was made to examine the veteran, to contact him at the 
prison, or to obtain a new mailing address.  In the interest 
of fairness and due process, the Board believes that an 
effort must be made to determine whether the veteran is still 
incarcerated at the Federal Prison in Guaynabo or, if he has 
been released, to determine his most current address, if 
possible.  Thereafter, if the veteran is located, the Board 
believes an effort must be made to either have him examined 
through the prison facility or schedule a new VA examination, 
prior to Board consideration of his claim for an increased 
rating for his service-connected psychiatric disability.

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that would facilitate the RO's efforts 
in developing this claim, to include reporting for an 
examination if he is available to do so.  The veteran is 
hereby referred to 38 C.F.R. §§ 3.158, 3.655 (2003), under 
which his failure to cooperate could result in adverse action 
on his claim. 

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit explained that this is contrary to the requirement of 
38 U.S.C.A. § 7104(a) that "[a]ll questions in a matter 
which . . . is subject to decision by the Secretary shall be 
subject to one review on appeal by the Secretary," and that, 
under such a procedure, "the veteran is not effectively able 
to object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
this claim to the RO so that the veteran can be provided with 
the notification necessary under 38 U.S.C.A. § 5103(a) and an 
appropriate period of time in which to submit evidence or 
argument in response to that notice.

In addition, because the record reflects that the VARO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 regarding this claim (even though the 
Board attempted to advise the veteran of the VCAA in a letter 
dated in November 2002that was returned to the Board), it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

The Board sincerely regrets further delay in rendering a 
decision in the veteran's case, but it firmly believes that 
due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following actions:

1.	The RO should contact the authorities at the 
Puerto Rico Federal Prison in Guaynabo and 
determine whether the veteran is still 
incarcerated.  If he has been released, 
efforts should be made to obtain his current 
mailing address.

2.	Then, the RO should send a letter to the 
veteran that specifically addresses the VCAA 
and its effect on his claim for an increased 
rating for his service-connected 
schizophrenia.  The veteran should be invited 
to submit any additional evidence he may have 
in support of his claim.

3.	The RO should contact the veteran at the 
Puerto Rico Federal Prison, Guaynabo, or at 
his new address, and ask whether he has 
received any other medical treatment for his 
service-connected schizophrenia since August 
1996, when he was treated at the VA Medical 
Center in the Bronx, New York.  Based upon 
his response, please obtain copies of any 
treatment records for schizophrenia, since 
1996, from the VAMC in San Juan, and any 
other medical facility identified by the 
veteran, and associate them with the claims 
folder.

4.	The RO should obtain copies of all prison 
medical records reflecting any medical 
treatment provided to the veteran since 
incarceration at the Puerto Rico Federal 
Prison, Guaynabo, for inclusion in the claims 
file.

5.	The RO should contact the Social Security 
Administration and request a copy of any 
administrative decision in approximately 
1983, or thereafter, regarding the veteran's 
claim for disability benefits, and any 
subsequent disability determinations.

6.	Then, the veteran should be afforded a VA 
psychiatric examination, to determine the 
current severity of his service-connected 
undifferentiated schizophrenia.  As the 
veteran may be incarcerated, consideration 
should be given to whatever arrangements can 
be made to have such examination conducted, 
to include use of prison or State or Federal 
physicians performing an examination 
utilizing VA guidelines.  All necessary tests 
and studies should be accomplished, and all 
clinical manifestations should be reported in 
detail.  A social, educational and work 
history should be obtained, if possible.  The 
examiner should indicate, with respect to 
each of the psychiatric symptoms identified 
under the schedular criteria for rating 
mental disorders, whether such symptom is a 
symptom of the veteran's service-connected 
undifferentiated type schizophrenia, or due 
to another condition that cannot be service-
connected, such as a personality disorder, or 
rated for compensation purposes (such as 
alcohol or substance abuse).  If more than 
one psychiatric disorder is diagnosed, the 
examiner is requested to provide an opinion, 
to the extent possible, regarding the 
relationship, if any, between (or among) the 
veteran's diagnosed disorders.  The examiner 
should also provide an opinion concerning the 
degree of social and industrial impairment 
resulting from each disorder, including the 
veteran's service-connected schizophrenia, to 
include whether it renders the veteran 
unemployable.  To the extent possible, the 
manifestations of the service-connected 
schizophrenia should be distinguished from 
those of any other mental disorder found to 
be present.  The examiner is specifically 
requested to include in the diagnostic 
formulation an Axis V finding (on the Global 
Assessment of Functioning Scale) consistent 
with the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental 
Disorders (4th. ed.,1994) and an explanation 
of what the assigned score represents.  The 
rationale for all opinions expressed should 
be provided.  The claims folder and a copy of 
this REMAND should be made available to the 
examiner for review prior to the examination, 
and the examiner is requested to indicate in 
the examination report that such review was 
performed.

7.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)) 
is completed.
 
8.	Thereafter, the RO should readjudicate the 
veteran's claim for a rating in excess of 30 
percent for schizophrenia, undifferentiated 
type.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
since the August 1997 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).

